 In the Matter of REED ROLLER BIT COMPANYandUNITED STEEL-WORKERS OFAMERICA, CIOCaseNo. 16-R-894SUPPLEMENTAL DECISIONANDDIRECTIONJanuary 16, 1945On October 11, 1944,.pursuant to a Decision and Direction of Elec-tion issued by the Board on September 22, 1944 (58 N. L. R. B.488), an election by secret ballot was conducted among certain em-ployees of Reed Roller Bit Company, Houston, Texas, under - thedirection and supervision of the Regional Director for the SixteenthRegion (Fort Worth, Texas).Upon the conclusion of the election,a Tally of Ballots was furnished the parties in accordance with theRules and Regulations of the Board.The Tally indicated that of approximately 2,350 eligibles in thevoting group, 1,664 cast valid votes.Of these, 839 were cast for theSteelworkers, 803 were cast for the Council, and 22 were cast againstboth the foregoing labor organizations. In addition, 86 ballots werechallenged and 8 ballots,were declared void-by the'Regional Director.Inasmuch as it appeared that the challenged ballots might affect theresults of the election, the Regional Director, pursuant to Article III,Section 10, of National Labor Relations Board Rules and Regula-tions-Series 3, as amended, investigated the issues raised by, the chal-lenged ballots and, on November 27, 1944, issued and duly served uponthe parties a Report on Challenged Ballots embodying therein certainrecommendations.On December 4, the Council filed with the Board"Exceptions to the Regional Director's Decision on Challenged Bal-lots"1and a request for oral argument. The request is hereby denied.On December 9, the Company filed "Employers Exceptions to Reporton Challenged Ballots and Argument in Support Thereof," 2 and, onThe Exceptions of the Council are general in nature.zAn extension of time in which to file exceptions had been granted the CompanyTheCompany'sExceptions are both general and specific,embodying therein some evidence inthe form of affidavits in support of its position.60 N. L. R. B, No. 14.73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 22, the Steelworkers filed an Answer to the Company'sExceptions.3The Board has considered the Regional Director's Report, theExceptions of both the Company and the Council, and the Answerof the Steelworkers.Upon the evidence thus adduced, and upon theentire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTThe Regional Director, in his Report, indicated that the ballots offive persons were challenged on the ground that the names of the per-sons castingthe ballots did not appear upon the list ofemployees of theCompany eligible to participate in the election.He found in his Re-port, without exception being taken thereto, that BerthaEstes, H. D.Hendry, and D. C. Dykes were employed by the Company onthe datedetermining eligibility to vote in the election, and that Charles F.Blaschke and F.E. Stepleton were not.Accordingly,we shall over-rule the challenges to the ballots of Estes, Hendry, and Dykes, andsustainthe challenges to the ballots of Blaschke and Stepleton.We are of the opinion that the evidence adduced 4 does not supporta finding that the following employees, herein referred to as Group A,possess supervisory authority within the meaning of our customarydefinition :S. A. FergusonC. P. AndersonW. RobinsonG. T. FoleyIra SanbornJ. R. SandersH. H. TurnageG.W. WilcoxDelbert KlausW. J. OtholdJames O. LordG. A. HuttoC. B. CoxHaynes LeeY. C. CarmichaelB. C. HaygoodU. W. RichardsonD. W. BrownR. P. BerryJ.W. BrittonHarry J. RitcheyM. W. SeifertW. B. GarnerCharles N. FullerP. H. MeyersLawrence Berry-J. D. BrookshireW. C. EttingsEdwin W. LosheEugene B. MethvinH. H. WestphalV. W. BrickerHenry A. ScharnbergFred LiccionJ. B. NeiderhoferM. E. ChristianM. C. HartW. H. DotsonK. T. HoggJ. C. EarlTerry E. LeedikerE. N. HenshawR. S. HillW. M. LathamE.-L. MasonJ. D. SmithAccordingly, we shall overrule the challenges to their ballots.8An extension of, time in which,to file Answer has been granted the Steelworkers.*This consists of the Company's past collective bargaining history as evidenced by thecollective bargaining agreement between the Company and the Council,and affidavits ofemployees and supervisors. REED ROLLERBIT COMPANY75From the evidence, we are also of the opinion that the followingemployees, hereinafter referred to as Group B, possess supervisoryauthority within the meaning of our customary definition : 5George W. Sager-C. E. -Christ 6Fred W. KoppH. D. RinglestonF. R. EckertAccordingly, we shall sustain the challenges to their ballots.We conclude and find that Estes, Hendry, Dykes, and the employeesin Group A were eligible to vote in the election, and the ballots ofthese employees are hereby declared valid.We further find thatBlaschke, Stepleton, and the employees in Group B were ineligible tovote in the election, and the ballots of these employees are hereby de-clared invalid.Since the results of the election may be determinedby the counting of the challenged ballots declared valid, we shalldirect that they be opened and counted. If after counting the chal-lenged ballots declared valid the results of the election are not con-^clusive, we shall take action with respect to the remaining employeeswhose ballots were challenged, and whose status is not herein,determined.?DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 10, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, asamended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Board-to ascertainrepresentatives for the purpose of collective bargainingwith Reed Roller Bit Company, Houston, Texas,- the Regional Di-rector' for the Sixteenth Region shall, pursuant to the Rules and Reg-ulationsof the Board set forth above, within ten (10) days from thedate of this Direction open and count the ballots of Bertha Estes,H. D. Hendry, D. C. Dykes, S. A. Ferguson, G. T. Foley, H. H.Turnage,W. J. Othold, C. B. Cox, B. C. Haygood, R. P. Berry,Except for Christ, the Company concedes that all employees in Group B possess super-visory authority.and does not except to the recommendations contained in the RegionalDirector's Report with respect to them.6 Among otherindiciaof supervisory authority, Christ "Makes out ability ratings on theemployees working under him."The Company does not specifically deny this fact.7 As hereinbefore noted, the ballots of 86 persons were challenged.We haveherein dis-posed of 56 of these challenged ballots.The record thus far made does not afford a suffi-cient basis for disposing of the remaining challenged ballots. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. W. Seifert, P. H. Meyers, W. C. Ettings, H. H. Westphal, FredLiccion, M. C. Hart, J. C. Earl,R. S. Hill,E. L. Mason, 0. P. Ander-son, Ira Sanborn, G. W. Wilcox, James 0. Lord, Haynes Lee, U. W. -Richardson, J.W. Britton, W. B. Garner, Lawrence Berry, EdwinW. Loshe, V. W. Bricker, J. B. Neiderhofer, W. H. Dotson, TerryE. Leediker, W. M. Latham, J. D. Smith, W. Robinson, J. R. Sanders,DelbertKlaus,G. A. Hutto, Y. C. Carmichael, D. W. Brown, HarryJ.Ritchey, Charles N. Fuller, J. D. Brookshire,Eugene-B. Methvin,Henry A. Scharnberg, M. E. Christian, K. T. Hogg, and E. N. Ren-shaw, and thereafter prepare and cause to be served upon the partiesin this proceeding a Supplemental Tally of Ballots, embodying thereinhis recommendations as to the result of the balloting.[Seeinfra,60 N. L. R. B. 1174, for Second Supplemental Decisionand Direction.],